RANSOM, S.
By order entered January 3, 1893, the surrogate taxed four legacies, of $100 each, which were bequeathed to strangers. From this order an appeal has been taken. Testator died in September, 1892, and the tax-ability of the bequests is therefore governed by chapter 399 of the Laws of 1892. Section 1 of the act provides that “a tax * * * is imposed upon the transfer of any property * * * of the value of $500 or over * * * to persons * * * not exempt by law from taxation. * * *” Section 22 defines the word “property,” as used in this act, “to mean the property or interest therein of the testator * * * passing to those not herein specifically exempted from the provisions of this act, and not as the property or interest therein passing or transferred to individual legatees.” It is not, therefore, the property passing to an individual legatee or distributee which must be less than $500, in order to entitle the same to exemption, but the amount of all properly passing to legatees or distributees of the unexempted class which must be less than $500. In the case at bar the property passing to those not exempt is over $1,800. The appraiser was therefore correct in reporting the legacies in question as taxable.